Citation Nr: 1019535	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  05-17 692	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES


1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for atrial 
fibrillation, to include as secondary to service-connected 
PTSD.

3.  Entitlement to service connection for ischemic 
cardiomyopathy, to include as secondary to PTSD.

4.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The issues on appeal were before the Board in June 2008 when 
they were denied.  In October 2008, the Veteran filed a 
Notice of Appeal from the June 2008 decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
October 2008, the Court vacated the Board's June 2008 
decision and also granted VA's motion to dismiss the appeal 
for lack of jurisdiction based on the death of the Veteran.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
November 1942 to November 1945.  

2.	In June 2008, the Board issued a decision on the issues 
listed on the title page herein.

3.	On April 13, 2010, the Board was notified that the 
appellant died in May 2009.




CONCLUSIONS OF LAW

1.	The June 2008 Board decision addressing the issues of 
entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected PTSD; 
entitlement to service connection for atrial fibrillation, to 
include as secondary to service-connected PTSD; entitlement 
to service connection for ischemic cardiomyopathy, to include 
as secondary to PTSD; and entitlement to specially adapted 
housing is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).

2.	Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of the claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).

In the present case, the appellant died while his appeal was 
pending before the Court.  The Court held in Landicho v. 
Brown, 7 Vet. App. 42, 54 (1994), that when a veteran dies 
while an appeal of the denial by the Board of his claim for 
disability compensation under chapter 11 of title 38, U.S.C. 
is pending, the appropriate remedy is to vacate the Board 
decision from which the appeal was taken and to dismiss the 
appeal.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996) (expressly agreeing with the Court's Landicho 
holding); Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order).  Such action ensures that the Board decision 
and the underlying RO decision(s) will have no preclusive 
effect in the adjudication of any future accrued benefits 
claims derived from the veteran's entitlements.  It also 
nullifies the previous merits adjudication by the RO because 
that decision was subsumed in the Board decision.  See Yoma 
v. Brown,  8 Vet. App. 298 (1995) (relying on Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995); see also Hudgins v. Brown, 
8 Vet. App. 365, 368 (1995) (per curiam order).  Accordingly, 
the Board will vacate its June 2008 decision which denied the 
claims listed above.  

Unfortunately, the appellant died during the pendency of the 
appeal to the Court.  As a matter of law, appellants' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by virtue 
of the death of the appellant and must be dismissed for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The June 2008 Board decision addressing the issues of 
entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected PTSD; 
entitlement to service connection for atrial fibrillation, to 
include as secondary to service-connected PTSD; entitlement 
to service connection for ischemic cardiomyopathy, to include 
as secondary to PTSD; and entitlement to specially adapted 
housing is vacated.

The appeal is dismissed.



		
BARBARA B. COPELAND 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


